Citation Nr: 1218051	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969, and from October 1969 to February 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), in which the RO declined to reopen a previously denied claim of service connection for PTSD. 

In October 2009, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims folder. 

In March 2010, the Board, finding that new and material evidence had been received to reopen the claim for service connection for PTSD, remanded this matter for further development.  

The Board notes that the Veteran's specific claim related to service connection for PTSD.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders, to include PTSD.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include PTSD.


FINDING OF FACT

The Veteran's anxiety disorder is related to his military service. 



CONCLUSION OF LAW

Anxiety disorder was incurred in active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of benefits sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

Analysis

The Veteran contends that his currently diagnosed acquired psychiatric disability, to include PTSD, is the result of his active service.   

Generally, service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  The Board will not outline these changes as service connection is being granted for the Veteran's claim for anxiety disorder and not PTSD.   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

In this case, the record shows that the Veteran currently has an acquired psychiatric disability.  Although the record shows diagnoses of PTSD during the appeal, the most recent VA examination in November 2010 (and December 2011 addendum report) noted that the Veteran did not meet the full diagnostic criteria for PTSD.  However, the reports show that he had a diagnosis of anxiety disorder not otherwise specified.  Therefore, Hickson element (1) is met.   

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury. 

A review of the service treatment records, including the examination report at service discharge, does not reveal diagnoses or complaints of any psychiatric problems.  Accordingly, Hickson element (2) is not met with respect to disease. 

Turning to in-service injury, the Board notes that the Veteran has described multiple in-service stressors.  Specifically, he reported that since the time he arrived in Vietnam his unit stationed in Bihn Long came under multiple rocket and mortar attacks starting as early as July or August 1968.  He also reported that he made regular trips to Can Tho in order to obtain supplies for his post as part of his duties as a cook.  He alleged that his convoy trucks received fire attacks multiple times while on trips to Can Tho about 40 miles south out of his post, to include an incident where he lost one of his trucks in late 1968 (possibly October or November).  Subsequently, in response to the RO's request for verification of the stressors, in a December 2011 memorandum the U.S. Army and Joint Services Records Research Center (JSRRC) conceded the Veteran's stressors.  Therefore, the Board finds that Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's currently diagnosed psychiatric disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran was afforded an examination in November 2011, the report of which showed that anxiety disorder, not otherwise specified, was diagnosed.  In a December 2011 addendum report, the examiner indicated that the Veteran demonstrated symptoms of anxiety related to his stressful military experiences.  As to events related to the Veteran's anxiety disorder, the examiner cited to the Veteran's Vietnam experience, which included getting mortared, being shot with fire, exchanging small arms fire, etc.  He also noted that the Veteran's symptoms of anxiety related to the stressors included physiological reactivity on exposure to internal or external cutes that symbolize or resemble an aspect of the traumatic event; efforts to avoid activities, place, or people that arouse recollections of stressful military experiences; sense of foreshortened future; difficulty falling or staying asleep; irritability or outburst of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.   

The Board finds that the November 2011 VA examination report and December 2011 addendum report are highly probative, as they were based on a thorough review of the Veteran's medical records and evaluation of the Veteran.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Accordingly, Hickson element (3) is met.  

Therefore, with resolution of doubt in favor of the Veteran, all the requirements for the grant of service connection for anxiety disorder have been met: the Veteran has a current diagnosis, his in-service stressors are confirmed, and the stressors have been linked to the current diagnosis of anxiety disorder.  Therefore, the grant of service connection for anxiety disorder is warranted.  See 38 U.S.C.A. § 5107 (West 2002). 


ORDER

Service connection for an anxiety disorder is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


